DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 16, 2020 has been entered. Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 have been amended. Claims 1-18 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Regarding independent claims 1, 7, and 13, Applicant argues that the Office fails to cite in Mojtahedi in view of Misra “determining whether the one or more responsive documents contains at least one of a future term and a relevant feature”.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Li teaches threads. Examiner interprets from Mojtahedi “by determining whether the one or more responsive documents contains at least one of a future term and a relevant feature ([0036] searching information based on events in the future. [0078] For instance, if someone is vacationing to Maui in February of 2014, a subscription may have been made by the user, e.g., in general (all events/documents relating to Maui that are posted), or for that specific future date (e.g., only interested in events/documents relating to February of 2014).)”. In this instance, a user is performing subscription based searching where they are looking for events/documents related to a future date of 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mojtahedi (U.S Pub # 20150112963) in view of Misra (U.S Pub # 20150242493).
With regards to claim 1, Mojtahedi discloses a computer-implemented method for conducting prospective legal research comprising: 
identifying one or more responsive documents that reference future development ([0036] certain embodiments herein also provide for searching information based on events in the future (e.g., subscription based searching. [0078] events/documents relating to future interest) by determining whether the one or more responsive documents contains at least one of a future term and a relevant feature ([0036] searching information based on events in the future. [0078] For instance, if someone is vacationing to Maui in February of 2014, a subscription may have been made by the user, e.g., in general (all events/documents relating to Maui that are posted), or for that 
grouping the one or more responsive documents that reference future development into one or more document clusters ([0086] clustering documents may be performed during the index stage or in direct response to user searches may include searches for future events); 
identifying a topic for each of the one or more document clusters ([0087] cluster title (topic title)); and 
presenting the one or more document clusters and the associated topics at the graphical user interface (Fig. 11[0047] current events/topics may be displayed to the user. This is particularly useful, for example, when discovering a crowd of people, a power outage, traffic, smoke, etc. Note that the data elements (e.g., events, conversations, etc.) around a particular topic may be presented to the user in a chronological, proximity-based, or any other relevance ranking).
Mojtahedi does not disclose however Misra discloses:
receiving an initiated user question at a graphical user interface comprising one or more search terms ([0018] use may interact with client device to input a search query); 
performing query expansion on the received search query ([0018-0019] determine and apply query expansion technique); 
identifying one or more documents that are responsive to the expanded search query ([0020] locate terms of expanded search queries in documents).

	One of ordinary skill in the art would have been motivated to make this modification in order to reformulate an initial search query to include related search queries, and using the initial search query and the related search queries when performing a search (Misra [0002]).
	Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Mojtahedi further discloses:
wherein identifying one or more responsive documents that reference future development further comprises determining whether one or more documents contains a future date ([0078] future date).
Claims 8 and 14 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Mojtahedi further discloses:
wherein a future date comprises at least one of an explicit future date, a future date phrase and a future date range ([0078] specific future date).
Claims 9 and 15 correspond to claim 3 and are rejected accordingly.
With regards to claim 6, Mojtahedi further discloses:
wherein grouping the one or more responsive documents that reference future development into one or more document clusters is completed based on at least one of matching keywords, matching subjects, matching entities, matching unstructured text, matching authorship, matching quotes, matching dates, related dates, volume of 
Claims 12 and 18 correspond to claim 6 and are rejected accordingly.
Claims 4, 10 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Mojtahedi (U.S Pub # 20150112963) in view of Misra (U.S Pub # 20150242493) and in further view of Hendry (U.S Pub # 20130238584).
With regards to claim 4, Mojtahedi does not disclose however Hendry discloses:
wherein a relevant feature comprises at least one of a prospective legal phrase, a rare phrase, an entity tags and a part of speech tags ([0053] search tokens that are rare).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query systems of Mojtahedi and Misra by the search token system of Hendry to recognize rare search terms.
	One of ordinary skill in the art would have been motivated to make this modification in order to parsing, by the computing device, a query by a computer user into at least one token (Hendry [0011]).
	Claims 10 and 16 correspond o claim 4 and are rejected accordingly.
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mojtahedi (U.S Pub # 20150112963) in view of Misra (U.S Pub # 20150242493) and in further view of Arai (U.S Pat # 8831945).
With regards to claim 5, Mojtahedi does not disclose however Arai discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query systems of Mojtahedi and Misra by the language model system of Arai to identify specific verb usage in related documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to select and extract words involved in a web page (Arai [Col 1. Lines 46-50]).
	Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166